Notice of Pre-AIA  or AIA  Status
Claims 1-20 are currently pending and have been considered by Examiner. This Non-Final rejection is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references (US7445098) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
reference character “30” has been used to designate both the hemispherical cap (Page 6, paragraph 0033 line 1) and the control rod (Page 7, paragraph 0035 line 4).
reference character “34” has been used to designate both the cap (Page 5, paragraph 0031 line 4) and the aperture (Page 5, paragraph 0031 line 4).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8 the scope of the claim is unclear. It is unclear what is meant by “the grooves are spaced apart and extend longitudinally”. It is unclear what the longitudinal direction would be, such that it is unclear what direction the grooves extend in. For the purpose of examination, it was assumed that “extend longitudinally” means the grooves extend radially in the outer surface of the first cap per the examiner best understanding of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Davis (US 20170268148 A1).

As to claim 1, Davis teaches a damper (210 see Fig. 2) for a washing machine (50 see Fig. 2) having a cabinet (52 see Fig. 2) and a drum (64 see Fig. 2) , the cabinet (52 see Fig. 2),  having a plurality of fixed brackets (A1 see annotated Fig. 2 below) and the drum (64 see Fig. 2) having a plurality of brackets (A2 see annotated Fig. 2 below), said damper comprising: a control rod (200 see Fig. 2) configured to attach to one of the plurality of fixed brackets (A1 see annotated Fig. 2 below); a first cap (250 see Fig. 3) having an aperture (256 see Fig. 6) through which the control rod (200 see Fig. 2) slidingly extends, the first cap (250 see Fig. 3) configured to engage a portion of one of the plurality of brackets (A2 see annotated Fig. 2 below) on the drum (64 see Fig. 2); a second cap (204, second end, see Fig. 2) disposed on the control rod (200 see Fig. 2); and a spring (244 see Fig. 3) disposed between the first cap (250 see Fig. 3) and the second cap (204 second end, see Fig. 2); wherein the first cap (250 see Fig. 3) includes at least one water passageway (264 see Fig. 3, see paragraph 0042 line 1) for guiding water along an outer surface of the first cap (250 see Fig. 3).
As to claim 2, Davis teaches the damper (210 see Fig. 3) as defined in claim 1, wherein: the water passageway (264 see Fig. 3) comprises a groove (268 radial extensions, see Fig. 3 see paragraph 0042 line 1) formed in the outer surface of the first cap (250 see Fig. 3).
As to claim 3, Davis teaches the damper (210 see Fig. 3) as defined in claim 1, wherein: the outer surface of the first cap (250 see Fig. 3) is generally hemispherical.
As to claim 7, Davis teaches the damper (210 see Fig. 3) as defined in claim 1, wherein: the at least one water passageway (264 see Fig. 3) includes a plurality of water passageways (264 see Fig. 3 See paragraph 0041 line 1).
As to claim 8, Davis teaches the damper (210 see Fig. 3) as defined in claim 7, wherein: the plurality of water passageways (264 see Fig. 3) each comprise a groove (268 see Fig. 3) formed in the outer surface of the first cap (250 see Fig. 3), wherein the grooves (268 radial extensions, see Fig. 3) are spaced apart and extend longitudinally.
As to claim 9, Davis teaches the damper as defined in claim 1, wherein: the first cap (250 see Fig. 3) is an integrally molded polymeric material (see Paragraph 0045 line 7).

    PNG
    media_image1.png
    547
    644
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Min (US 20210071339 A1).

As to claim 4, Davis teaches the damper as defined in claim 1, but fails to teach a damper comprising: an umbrella having an aperture for receiving the control rod, the umbrella disposed on the control rod above the first cap to shed water flowing down the control rod away from the control rod.
However, Min in the same field of endeavor, teaches an umbrella (B1, see annotated Fig. 4 below) having an aperture for receiving the control rod (200 see annotated Fig. 4 below), the umbrella (B1 see annotated Fig. 4 below) disposed on the control rod above the first cap (300 see annotated Fig. 4 below) to shed water flowing down the control rod (200 see annotated Fig. 4 below) away from the control rod (200 see annotated Fig. 4 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to incorporate the teachings of Min to use an umbrella (B1 of Min, see annotated Fig. 4) having an aperture to receive the control rod (92 see Fig. 2 or Davis) wherein the umbrella (B1 of Min, see annotated Fig. 4) is disposed on the control rod (92 see Fig. 2 or Davis) above the first cap (250 of Davis, see Fig. 2) to shed water flowing down the control rod (92 see Fig. 2 or Davis) away from the control rod (92 see Fig. 2 or Davis).
The advantage of this modification would allow the user to reduce the amount of water exposure to the first end cap of the damper assembly. Reducing the water exposure will potentially increase the life span of the damper assembly by potentially protecting metal components from oxidation. 


    PNG
    media_image2.png
    652
    503
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 5, 6, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10 -20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: Claim 5 would be allowable for disclosing “the umbrella comprises an aperture having a plurality of inwardly-projecting surfaces that contact the control rod, the aperture further including at least one surface that is spaced- apart from an outer surface of the control rod”. The prior art fails to disclose or render obvious the combination of features recited in claim 5.
Davis in view of Min as discussed with regards to claim 4 teaches a damper for a washing machine, as set forth in the anticipation rejection above. However, Davis in view of Min fails teaches the damper (210 of Davis, see Fig. 2) as defined in claim 5, wherein: the umbrella (B1 of Min, see annotated Fig. 4 above) comprises an aperture having a plurality of inwardly-projecting surfaces that contact the control rod (20 of Davis, see Fig. 2), wherein the aperture further includes at least one surface that is spaced- apart from an outer surface of the control rod. Min in the same field of endeavor, teaches an umbrella (B1 of Min, see annotated Fig. 4) but fails to teach an aperture of the umbrella having a plurality of inwardly-projecting surfaces that contact the control rod, wherein the aperture further includes at least one surface that is spaced- apart from an outer surface of the control rod (200 of Min, see annotated Fig. 4).
Claim 6 would be allowable because it is dependent on claim 5.

The following is a statement of reasons for the indication of allowable subject matter: Claim 10 would be allowable for disclosing an umbrella with “an upper edge of the aperture sealingly engages the control rod, and wherein a surface of a lower portion of the aperture is spaced-apart from the control rod to form a gap”. The prior art fails to disclose or render obvious the combination of features recited in claim 10.
Davis in view of Min as discussed with regards to claim 1 and 4 teaches a damper for a washing machine, as set forth in the anticipation rejection above. However, Davis in view of Min fails teaches the damper (210 of Davis, see Fig. 2) as defined in claim 10, wherein: the umbrella (B1 of Min, see annotated Fig. 4 above) includes an upper edge of the aperture sealingly engages the control rod, and wherein a surface of a lower portion of the aperture is spaced-apart from the control rod to form a gap. 
Claims 11-20 would be allowable because it is dependent on claim 10.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chong B. Wong (US 20140367536 A1), teaches a similar configuration for Washing Machine Suspension Ball Support.
Young-Jong Kim (US 20090031760 A1) teaches a similar configuration for a Washing Machine Suspension. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY OLIVIER whose telephone number is (571)272-9080. The examiner can normally be reached M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jake Scott can be reached on (571) 270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY NMN OLIVIER/           Examiner, Art Unit 4164                                                                                                                                                                                             
/BRADLEY DUCKWORTH/           Primary Examiner, Art Unit 3632